Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality:  on the first page of the specification, first paragraph, the history should reflect, --now abandoned-- regarding the earlier filed application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to the structure which is configured to support the egg-shaped object?  Clarification is necessary.
In claim 3, the terms “long” and “short” are deemed relative terms and not sure what is covered by said terms.  The terms length/lengthwise and width/widthwise/transverse are suitable substitutes.
For claim 4, last line, see the response to claim 3.

For claim 6, last line, see the response to claim 3.
For claim 7, line 5, see the response to claim 3.
In claim 8, line 2, “flat” is deemed another relative term and not sure what is covered by this term.  It is suggested that “flat” be changed to --planar--.
For claim 9, last line, see the response to claim 3.
For claim 11, last line, see the response to claim 3.
For claim 13, last line, see the response to claim 3.
In claim 14, line 3, “retains” should be changed to --retain--.
In claim 15, it is unclear as to the structure which is configured to support the egg-shaped object?  Clarification is necessary.
For claim 15, line 8, see the response to claim 3.
For claim 16, last line, see the response to claim 3.
For claim 18, last line, see the response to claim 3.
In claim 19, it is unclear as to the structure which is configured to support the egg-shaped object?  Clarification is necessary.
In claim 19, last line, “said first plurality of wheels” lack antecedent basis.
 
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a covered coating apparatus for rotating fruit on applying rolls:  Jamieson (US1663987).  The additional patent cited is another type of coating apparatus for coating eggs:  CH572713.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/10/2021